DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed November 5, 2020. In the applicant’s reply; claims 1-9 and 11-18 were amended, and claim 10 was cancelled.  Claims 1-9 and 11-18 are pending in this application.

Response to Arguments
Applicants' amendments filed on November 5, 2020 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on August 7, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments to include specific structural limitations and functional language overcome the invocation of 35 U.S.C. 112 sixth paragraph for the claim interpretation of claims 1-17 and 19, and the change in claim interpretation is duly noted. 
Applicant’s amendments overcome the rejections of Claims 1-5, 7-8, and 10-18 under 35 U.S.C. 102(a)(1) as being anticipated by Fukunishi (US PGPub US 2010/0208944 A1), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukunishi (US PGPub US 2010/0208944 A1), in view of Lo et al. (US Patent 8,860,793 B2), hereby referred to as “Lo”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 10 was canceled by the applicants.
Claims 1-9 and 11-18 (now renumbered as 1-9 and 10-17 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the apparatus of Claim 1, the method of Claim 18 or the system of Claim 19, which specifically comprises the following features in combination with other recited limitations:
- An image processing apparatus, comprising: circuitry configured to: 
- estimate a blurring amount of a medical image including a biological body motion of a subject;
- perform based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion 
- acquire a distance-related parameter associated with a distance between the image processing apparatus and the subject; 
- and adjust a gain of the blurring correction processing based on the distance-related parameter.
These limitations and their equivalents are recited in independent claims 1, 18 and 19, making these claims allowable subject matter. Likewise claims 2-9 and 11-17 are dependent upon claim 1. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Fukunishi (US PGPub US 2010/0208944 A1), Lo et al. (US Patent 8,860,793 B2), hereby referred to as “Lo”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claims 18, or the apparatuses recited in claim 1 and claim 19.  Especially, Fukunishi is the most relevant reference as it was directed towards endoscopic imaging and was used as an anticipatory reference for the previously filed independent claims. Lo was used in combination for dependent features. However, applicants arguments submitted in “Remarks” dated November 5, 2020 are persuasive, and although Fukunishi mentions a relationship between the main object distance, the imaging distance and the focal length, it fails to teach the amended features in combination with the previously recited limitations. Specifically the prior art fails to teach both acquiring “a distance-related parameter associated with a distance between the image processing apparatus and the subject” and then leveraging it to “adjust a gain of the blurring correction processing based on the distance-related parameter” “so as not to remove a screen motion caused by the biological body motion”. These amended features are incorporated into all of the independent claims and an updated search was performed, but did not result in the determination of any prior art as being pertinent to the claimed invention. Although there are references that may teach the use of a distance based gain correction factor for blurring, the actual applicability to address and not remove a biological motion in a screening process was not obviated by the prior art of record. Examiner considered the references cited by the applicant in the IDS submitted on February 8, 2021, but did not result in the determination of any reference as anticipating or obviating all of these claimed features in combination. As a result, the claimed language which is highly dependent upon the amended features is not taught by the prior art, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

February 10, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662